Citation Nr: 1031202	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD) due to military sexual trauma.

2.  Entitlement to service connection for PTSD due to military 
sexual trauma.

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for panic attacks 
and anxiety disorder.

4.  Entitlement to service connection for panic and anxiety 
disorder.

5.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The appellant served on periods of active duty for training with 
the U.S. Army Reserve (USAR), including from July 16, 1977, to 
July 30, 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2007 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania, which, in pertinent part, determined new and 
material evidence was not received to reopen claims of 
entitlement to service connection for a panic disorder, an 
anxiety disorder, and PTSD.  The RO also denied entitlement to 
service connection for depression.

The appellant appeared at a Travel Board hearing in May 2010 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.  The record 
of the hearing was held open for the submission of additional 
evidence but no additional evidence was received.

The issue of entitlement to service connection for PTSD, due to 
military sexual trauma is addressed in the REMAND portion of the 
document below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The issue of 
entitlement to service connection for depression is deferred, as 
it is inextricably intertwined with the other issues.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  

The Board notes that the documents in the claims file give 
no indication of any active duty service, even to attend 
training prior to joining the USAR.  A September 1998 
notation by the National Personnel Records Center 
indicates the Appellant had no active duty service other 
than active duty for training.  Questionably, a March 2007 
rating decision granted a nonservice-connected pension, 
effective January 2007.  The Board questions whether the 
appellant amassed an aggregate of 90 days active duty or 
active duty for training prior to May 7, 1975, i.e., the 
end of the Vietnam Period of War.  See 38 C.F.R. 
§§ 3.2(f), 3.3.  Thus, the Board  addresses the claimant 
as appellant, rather than Veteran, in this decision.


FINDINGS OF FACT

1.  A September 1998 rating decision denied entitlement to 
service connection for PTSD due to sexual trauma, in part, due to 
the absence of a diagnosis of PTSD that met the criteria of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders.  In the absence of an appeal the 
decision is final.

2.  A June 2005 rating decision denied service connection for a 
panic and anxiety disorder, as there was no evidence of 
complaints or treatment for the disorder in-service.  In the 
absence of an appeal the decision is final.

3.  The evidence submitted since the September 1998 and June 2005 
rating decisions, by itself, or when considered with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a claim for 
entitlement to service connection for PTSD due to sexual trauma 
has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and 
Supp. 2010); 38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence sufficient to reopen a claim for 
entitlement to service connection for a panic and anxiety 
disorder has been submitted.  The claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In as much as the Board reopens the claims of entitlement to 
service connection for PTSD due to military sexual trauma, and 
for a panic and anxiety disorder a detailed discussion of the 
notice requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, would serve no useful purpose at 
this time.

To the extent necessary to determine whether new and material 
evidence has been submitted, VA has fulfilled its duty to assist 
the Appellant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  See 38 C.F.R. § 3.159(c).  In sum, 
there is no evidence of any VA error in notifying or assisting 
the Appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training during which the individual concerned 
was disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 2002). That is to say, when a claim is based on a 
period of active duty for training, there must be evidence that 
the individual concerned died or became disabled during the 
period of active duty for training as a result of a disease or 
injury incurred or aggravated in the line of duty.  In the 
absence of such evidence, the period of active duty for training 
would not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); see also Mercado-
Martinez, 11 Vet. App. at 419.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the applicable regulatory 
criteria, which is: a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. 
incorporates American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)  
as the governing criteria for diagnosing PTSD.

If a PTSD claim is based on in- service personal assault, 
evidence from sources other than the veteran's service records 
may corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes. VA will not deny a post- traumatic stress disorder claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 C.F.R. 
§ 3.304(f)(3).

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  75 
Fed.Reg. 39852 (July 13, 2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  

Legal Background

VA received the Appellant's initial claim in June 1998.  She 
asserted that she experienced mental flashbacks as a result of 
having to go in the field at Ft. Drum, New York, while pregnant, 
though she requested permission not to go.  She did not assert a 
direct personal assault in her initial claim.  Instead, she 
asserted that female personnel were made to sleep in the same 
barracks as male personnel, and during the night the males made 
indecent remarks towards the females.  The Appellant asserts she 
could not sleep for fear of being raped or attacked.  The stress, 
she asserted, caused her to lose her baby.

Service personnel records note orders directing the Appellant and 
others onto active duty for training at Ft. Drum, New York, for 
the period July 16 to 30, 1977.  Service treatment records are 
entirely negative for any entries related to complaints, 
findings, or treatment for, any symptoms related to mental health 
or an acquired mental disorder.  They do not reveal any evidence 
or complaints pertaining to any alleged sexual assault.

Private medical records from October 1977 note that the Appellant 
experienced a miscarriage.  There is no indication the Appellant 
reported any fear of sexual assault or abnormal or unusual events 
prior to her miscarriage.

The September 1998 VA examination report notes the examiner 
opined the Appellant experienced a sexual trauma during her 
active service even though, by her own admission, she was not 
physically assaulted.  The examiner opined the Appellant passed 
DSM-IV Criteria A and D for PTSD, but there were insufficient 
symptoms for her to pass Criteria C and D [sic].  The Board 
infers the examiner meant she passed Criterion B in the first 
instance, rather than D.  The examiner noted further that the 
Appellant presented a number of somatic symptoms that suggested 
she was in a state of panic most of the time.  The bottom line, 
however, is that the examiner opined the Appellant did not 
manifest sufficient avoidance and numbness symptoms to qualify 
for a diagnosis of PTSD.  He diagnosed a generalized anxiety 
disorder.

As noted earlier, a September 1998 rating decision denied 
entitlement to service connection for PTSD due to personal trauma 
based on the examination results and other evidence of record.  A 
November 1998 RO letter notified the Appellant of the decision 
and of her appellate rights.  The claims file contains nothing to 
indicate she did not receive the November 1998 decision notice 
letter, or any record that the U.S. Postal Service returned it to 
VA as undeliverable.  Neither is there any record of VA receiving 
a timely notice of disagreement to that decision.  Thus, the 
September 1998 rating decision is final and binding on the 
Appellant.  38 U.S.C.A. § 7105.

VA received the appellant's claim entitlement to service 
connection for a panic and anxiety disorder in January 2005.  She 
asserted, as in her earlier claims based on personal trauma, that 
she did not want to go on the 1977 tour, but she was directed to 
do so, and the stress of what she experienced at Ft. Drum caused 
her to miscarry.  Treatment records note the Appellant was 
treated for a miscarriage in October 1977, but there were no 
indications, diagnoses, or opinion by medical care providers, 
that it was in any way linked to her active duty for training 
tour in July 1977.  The appellant had not in fact asserted an 
actual assault or rape when she filed this claim.

Two June 2005 rating decisions denied the claim.  RO letters, 
both also dated in June 2005, notified the appellant of the 
decisions and of her appeal rights.  The claims file contains 
nothing to indicate that she did not receive the two June 2005 
decision letters, or any record that the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any record 
of her having submitted a timely NOD with either.  Thus, both 
June 2005 rating decisions are final and binding.  Id.

VA received the Appellant's claim for entitlement to service 
connection for PTSD due to military sexual trauma in July 2007.  
Her current claim asserts she was raped by another serviceman 
during the 1977 training tour at Ft. Drum.

New and Material Evidence

When a claim is disallowed and no notice of disagreement is filed 
as required by regulation, the action or determination becomes 
final, and the claim will not be reopened except as provided by 
applicable regulation.  Id.  One means by which a final 
disallowed claim may be reopened is upon submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
"New" evidence means more than evidence that has not previously 
been included in the claims folder.  The evidence, even if new, 
must be material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish the 
claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); see also 
Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans 
v. Brown, 9 Vet. App. 273, 284 (1996), the United States Court of 
Appeals for Veterans Claims (Court) held that the question of 
what constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  Moreover, if 
it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  38 U.S.C.A. § 5108.

The Court has further held that, in determining whether evidence 
is new and material, any new evidence submitted is presumed 
credible-that is, it is not tested for weight and credibility.  
If the additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened and 
the ultimate credibility or weight that is accorded such evidence 
is ascertained as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

Analysis

A March 2008 VA discharge summary after inpatient psychiatric 
treatment notes the Appellant's report of an in-service rape.  
The examiner specifically noted the Appellant's symptoms included 
avoidance, and her Axis I diagnoses include PTSD due to military 
sexual trauma.  This evidence constitutes new and material 
evidence, as it provides one of the main elements required to 
prove the Appellant's claim and which was found lacking in 1998-
a medical diagnosis of PTSD.  See 38 C.F.R. § 3.304(f).  Thus, 
the Board reopens the Appellant's claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Further, in as much as the Appellant's 
separate claim for a panic and anxiety disorder is based on, and 
linked to her assertion of being raped during her active duty for 
training tour in 1977, the Board also deems this claim as 
reopened.  Id.

Although the Board has reopened the Appellant's claims, the Board 
still may not address the merits of the claim, unless it 
determines the claim is sufficiently developed.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO endeavored to assist the 
Appellant with the development of her claim prior to issuing the 
December 2007 rating decision.  As set forth in the remand 
portion below, however, the Board deems further development 
necessary. 


ORDER

New and material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD due to military sexual 
trauma.  

New and material evidence has been received to reopen a claim for 
entitlement to service connection for panic and anxiety disorder.  




REMAND

As noted above, 38 C.F.R. § 3.304(f)(3) states that VA:

will not deny a PTSD claim that is based on 
in-service personal assault without first 
advising the claimant that evidence from 
sources other than the Appellant's service 
records or evidence of behavior changes may 
constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of 
evidence or advise VA of potential sources 
of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for 
an opinion as to whether it indicates that 
a personal assault occurred.

Unfortunately, neither the August 2007 VCAA notice letter nor any 
subsequent duty-to-assist letter included the above provision.  
Thus, a corrective letter is needed to cure this deficiency.

In her current claim the Appellant named her alleged assailant 
and noted he was a cook.  The RO did in fact research Social 
Security Account Numbers in the VA system to determine if he 
served with the Appellant, but the results were negative.  The 
Appellant spelled the individual's last name, and using that 
spelling the RO researched the asserted in-service stressor.  

The Board notes, however, that Annex A of Orders 93-57, 
Headquarters, 79th USAR Command, dated in May 1977, notes one of 
the soldiers ordered on the tour at Ft. Drum, New York has a 
similar sounding name but a different spelling.  The Board notes 
further that the Appellant's initial duty was as a cook, but she 
later served as a clerk typist and was a unit administrative 
clerk.  While it is not unreasonable to infer the Appellant knew 
how to spell the individual's name, in light of the passage of 
time, this is an item the RO should research.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Appellant a corrected 
VCAA notice that includes the notice required 
by 38 C.F.R. § 3.303(f)(3).  In accordance 
with the cited regulation the notice must 
particularly inform the Appellant that 
alternative evidence refers not to her own 
personal recollections and assertions, but 
instead to evidence that independently helps 
to corroborate those recollections and 
assertions.

The letter should inquire of the Appellant if 
she is reasonably certain of the spelling of 
her alleged assailant's last name.  If her 
response suggests uncertainty, the AMC/RO 
will proceed to the step set forth below.

2.  If the Appellant indicates she is 
uncertain as to how the individual spelled 
his last name, the AMC/RO shall research the 
name noted on the referenced Order and first 
determine if his Military Occupation 
Specialty was a cook.   If so, the AMC/RO 
shall proceed develop the claim in accordance 
with applicable directives.

3.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.

Then review the Appellant's claims on the 
merits de novo in light of any additional 
evidence obtained.  If any claim is not granted 
to her satisfaction, send her and her 
representative a supplemental statement of the 
case and give them an opportunity to respond to 
it before returning the file to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Appellant need take no action unless otherwise 
notified.  VA will notify her if further action is required on 
her part.  She has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


